_____________

                                No. 95-2732NE
                                _____________

Leroy Bear Robe;                    *
                                    *
           Plaintiff-Appellant,     *
                                    *
Merilyn R. Bear Robe,               *
                                    *
           Plaintiff,               *   Appeal from the United States
                                    *   District Court for the District
      v.                            *   of Nebraska.
                                    *
Alliance City Schools;              *   [UNPUBLISHED]
                                    *
           Defendant-Appellee,      *
                                    *
Mark Monroe,                        *
                                    *
           Defendant.               *
                              _____________

                          Submitted:   March 21, 1996

                           Filed: March 26, 1996
                                _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     Leroy Bear Robe appeals the district court's grant of summary
judgment in favor of Alliance City Schools in Bear Robe's employment
discrimination action.      Having carefully reviewed the record and the
parties' briefs, we conclude the district court's judgment for Alliance
City Schools was correct, and an extended discussion is not warranted.
Accordingly, we affirm.    See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.